oRr0rNAr
                              IJr tbt @nite! $ltutts 6,ourt of feteru[ @lsims
                                                                                                   No.      14-194C

                                                                                            (Filed: June 13,2014)

                                                                                         (NOT TO BE PUBLISHED)           FILED
*   :* r.   *   :N,* {.   *   :t t! :t   **   {.   * *'1. * *   rt *'1.   *   rr :1.,*   ******   *(   {.               JUN   13   2014

                                                                                                                       U.$@tJRTtr
TIMOTHY SNEED,                                                                                                        FEDERAICI.AIi'

                                                           Plaintiff,



UNITED STATES,

                                                            Defendant'

*'* * * * * * * * * *! * * * * {( * *,tindividuals involved in his prosecution and conviction. See Compl. at 5-7. Pending before the
court is the government's motion to dismiss, filed pursuant to Rule 12(b)(1) ofthe Rules ofthe
Court ofFederal Claims ("RCFC"), contending thal the court lacks subject matter jurisdiction to
consider Mr. Sneed's claims. See Def.'s Mot. at l.'

                                         BACKGROUND

        Following his incarceration in Florida, Mr. Sneed filed a series ofactions and appeals in
both federal and state courts, generally seeking relief from his criminal conviction. Mr. Sneed
was ultimately unsuccessful in his efforts. See, e.g.,Sneedv. Florida' 552U.S' 845(2007)
(denying petition for writ of certiorari); sneed v. Rodriguez,5 17 Fed. Appx. 923 (1 lth Cir. 2013)
                                                                                    no bias on part of
iper iu.iaml (affirming district court's decision finding lack ofjurisdiction and
tire magistrate judge at retrial); Sneed v. Florida Dep't. ofcorr.,496 Fed' Appx' 20, 22 (11$
 C.o.2O1D (per curiam) (affirming denial of petition for habeas corpus); Sneed v. Pan Am. Hosp.
8d.,122 So. :d AOg (Fla. 2013) (table) (summarily dismissing case for lack ofjurisdiction);
sneed v. crews, No. scl3- 1045, 2014 WL 1647 498 (Fla. 2014) (denying petition for writ of
habeas corpus as procedurally baned); sneedv. McNeil,984 So. 2d 1253 (Fla. Dist. ct. App.
2008) (table) (per curiam) (denying petition for writ of certiorari on the merits)'

         In his complaint in this court, Mr. Sneed alleges that Florida State Attomey Katherine
Fernandez-Rundle, who prosecuted him, the Honorable Victoria Brennan, the then-Assistant
                                                                                   judge al his
state Attomey who also prosecuted him, the Honorable Rosa I. Rodriguez, the
retrial, and Ms. Eladia Chat ez, ajuror at his retrial (collectively "the named individuals"), are all
agents of the State of Florida andthus agents of the United States. Compl. at 4; see ciso,
                                                                                              Def.'s
Mot. at 1 . Mr. Sneed avers that because the named individuals ale agents     of the United States,
the United states must answer for their actions. compl. at I l. He argues that they have been
compensated for offices that they did not lawfully hold, and that theV 1ys; repaV
                                                                                      compensation
fraudulently received from the United States government Compl at4-5'' According-to
Mr. Sneed, at the time of his first trial, then-Assistant state Attomey Brennan did not have
                                                                                                a
,'valid notarized loyalty oath of office or valid notarized oath of Secrecy filed and   recorded in
the Office of the Cierkof the Court in the county in which the appointing State Attomey
                                                                                              resides"
andthuswas..masquerading,'asapublicofficialwhensheprosecutedhim.Compl.at4
(intemal quotation marks omitted;. He makes a similar claim regarding Judge Rodriguez
id.; ru olro Pl.'s Reply and Resp. to Def.'s Mot to Dismiss ("Pl"s Opp'n") at 3' ECJ
No. O.n tr,lt. Sneed fuiher av".r ihut Judg"r Brennan and Rodriguez violated 3l C.F R.


        2By                                                                       proceed ln
          order entered June 5,2014, the court granted Mr. Sneed's application to
forma pauperis.
         3Mr. Sneed additionally seeks fifty million dollars in unspecified damages for "[f]raud
                                           'compl.
 and [t]reason and [c]riminal [a]narchy."          at 6 (intemal quotation marks omitted). This
 claimior damag", ii unropport"d by'allegations in the complaint or by averments in Mr. Sneed's
 response to the govemment's motion to dismiss.

        aAlthough Mr. Sneed alleges in his complaint that he has been unjustly imprisoned
                                                                            response to the
 because his trialand retrial were invalid, Compl. at 7, he confirms in his
                   committed fraud against the Treasury by endorsing checks issued by the
$ 202.3(b)(1)(iD5 and
federal govemment. Pl.'s Opp'n at 2-3.

        Mr. Sneed also posits a Fifth Amendment takings claim, asserting that Florida has taken
his property by "cash[ing] in [a bond] against [him] for committing a [flelony criminal offense."
Pl.'s Opp'n at 4.

        Finally, Mr. Sneed requests that if this oourt finds that it lacks jurisdiction, it transfer his
case to any court where his claims under the Eighth Amendment, Fourteenth Amendment, or 43
U.S.C. $ 1983 may be brought. Pl.'s Opp'n at 7 (citing 28 U.S.C. $ 1631).

                                  STANDARDS FOR DECISION

        Mr.Sneed premises this court's jurisdiction over his claims on the Tucker Act, 28 IJ.S.C.
                                                                              to renderjudgment
$ 1491. See Pl.'s Opp',n at 3. The Tucker Act grants this court 'Jurisdiction
upon uny claim againit the United States founded either upon the Constitution, or any Act of
Congresi or any regulation ofan executive department, or upon any express or implied contract
witlithe United States, or for liquidated or unliquidated damages in cases not sounding in tort."
28 U.S.C. $ la91(a)(1). The Tuiker Act waives sovereign immunity and enables a plaintiff
                                                                                                 to
sue the United States for monetary damages. United States v. Mitchell,463        U.S. 206,212
(1983). The Act itself, however, does noi create a substantive right to monetary relieffrom this
 corxt. United Srates v. Testdn, 424 lJ .5. 392,398 (19':. 6); see also Martinez v. United States,333
F.3d 1295, 1302-03 (Fed. Cir.2003)(enbanc). "A substantive right must be found in some
other source of law.'j Mitchetl,463 U.S. at216. To meet the jurisdictional requirements
                                                                                              of the
Tucker Act, the plaintiff must point to an independent, substantive source of law that    mandates
payment from th; United States for the injury suffered. Testan, 424 U S at 400'

         The..court must satisfy itselfthat it has jurisdiction to hear and decide a case before
proceeding to the merits.,' Hardie v. united states,367 F.3d 1288, 1290 (Fed. cir. 2004)
                                                          Inc. r. Platte Chem. Co.,304 F.3d 1235'
iintemal quotation marks omitted) (quoting P1N1N1P,
 iz+r 6"0^.Cir.2002)). When considering a motionto dismiss for lack of subject matter
jurisdiction, the court will "normally conslder the facts alleged in the complaint T P:^Td
                                                                                        1988) (citing
 "orr"",.,'Reynotrlsv.Army&AirForceExch.serv.,846F.2d'146,747(Fed.cir. court's
 Scheuer r. ihod"r,4l6 U.S. 232,236 (1974)). The party seeking to establish
                                                                                   the
jurisdiction bears ihe burden of proving it by a   preponderance ofthe evidence' McNutt v'
 General Motors Acceptance Co)p of lnct.,isg U.S' 178, 189 (1936); Reynolds,846F'2dat748'




                                                                                            Pl.'s
 govemment,s motion to dismiss that he is not making a claim for unjust imprisonment,
                                                                                    liberty were
 6pp,r, at 5 (,,Although Mr. Sneed's imprisonment is unjust, as his freedom and
          tut"n . . . this complaint is not founded upon that theory at this junctue ")'
 "nju.tfy
                                     permits depositaries upon authorization by the Secretary        of
        '31 C.F.R. $ 202.3(b)(1Xii)
                         ,'the maintenance of accounts in the name ofthe United States
 the Treasury to periorm
 Treasurv."
          In construing pleadings filed bypro se plaintiffs, the court generally holds them to "'less
stringentstandardsthanformaipleadingsdraftedbylawyers."'Estellev.Gamble,429U.5.97,
i06 (1976) (qu,oting Haines v. Kerner,4O4 U.S. 519,520 (1972) (rct curiam))' "This latitude,
however, does not relieve apro se pluntiff from meeting jr'risdictional requirements." Bernard
v. united states,59 Fed. cl. 497 , 499 (200$, aff'd,98 Fed. Appx. 860 (Fed. Cit.2004); see also
Henkev. IlnitedStates,60F.3d795,799 (Fed. Cir. 1995). Thus, even asapro se plaintiff'
Mr. Sneed "bears the burden ofestablishing the [c]ourt's jwisdiction by a preponderance ofthe
evidence." Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing Taylor v United States,
303 F.3d 13s'1, 1359 (Fed. Cir. 2002)).

                                         ANALYSIS

                                 A. Subject Matter Jurisdiclion

         As a preliminary matter, Mr. Sneed cannot name Judge Rodriguez, Judge Brennan,
Eladia Chavez or State Attomey Femandez-Rundle as defendants before this court, The"only
proper defendant for any matter before this court is the United States, not its officers nor any
other individual:' Stephenson v. United States,58 Fed. Cl. 186, 190 (2003) (emphasis in
 original) (citing tJnited States v. Sherwood,3l2 U.S' 584,589 (19a1)). This court has no
jurisdiction to hear claims against state prosecutors, judges, orjurors. Mr. Sneed repeatedly
itates that Judge Rodriguez, Judge Brennan, Ms. Chavez, and State Attomey Fernandez-Rundle
 are agents of the United States, see, e.g , Pl.'s Opp'n at 4-5, but this claim is facially without
merit.o

        In addition to naming defendants over whom this court has no jurisdiction, Mr. Sneed has
alleged statutory violations ihat this court has no juridical power to address. He alleges that the
nu*"d indiuiduuls have violated federal criminal laws related to fraud, treason, and perjury,
among others. See Compl. at 2-3. This court does not have jurisdiction over criminal matters.
see Jishua v. [Jnited states, 1"7 F .3d 3'18,379-80 (Fed. cir. 1994) ("The court of Federal claims
does not have jurisdiction over claims alleging tortious or criminal conduct."); Campbell v.
United States,229 Ct. Cl. 706 (l93 1) (per curiam) (dismissing claims oftreason and various
other criminai charges for lack ofjurisdiction). Thus, this court also does not have
                                                                                       jurisdiction
over Mr. Sneed,s claim that the named Florida officials have committed "[t]reason and


          6Mr.
               Sneed cites Jacobs v. (lnited States,290 U.S. 13 (1933), as support for his claim that
the United States can be held accountable for the actions ofthese individuals, Compl. at 5,
                                                                                               but
Jacobs concems the right to just compensation following a govemmental taking of private
 properly, Jacobs, 290 U.S, at 15, and has no bearing on this case'
          Mr. Sneed also cites united states v. National Exchange Bank of Baltimore,27j U .5.
  527 (1926), in support ofhis theory that the named parties can be considered proxies for the
united states govem-ent. Pl.'s opp'n at2. National Exchange Bank concemed a check issued
by the United States Veteran's Buriau that had been fraudulently altered before being eventually
cieared through the Baltimore Branch of the Federal Reserve Bank of Richmond. 270 U.S'
                                                                                                at
 5 33. Federal institutions were thus at the heart ofthe dispute considered by the Supreme court
 in National Exchange Bank. Id. at 533-34. Here, none ofthe named individuals were purporting
 to act on behalf of the United States.
[c]riminal [a]narchy" in violation of Florida state law. Compl. at 3. Moreover, Mr. Sneed has
not provided a plausible factual foundation for the crimes he asserts were committed. For
example, Mr. Sneed states that the named parties committed commercial crimes in violation of
27 C.F.R. $ 72.11. Compl. at 2-3. The cited regulation applies only to officers and agents of the
Bureau of Alcohol, Tobacco, and Firearms, se e 27 C.F .R. $ 72. I 1 , and is therefore inapplicable
to this case.

         Mr. Sneed also seeks to invoke jurisdiction in this court "under the Tucker Act for
recovery of the money illegally required to be paid on behalfofthe govemment." Pl.'sOpp'nat
6 (citingFisher v. United States,402F.3d 1167 (Fed. Cir.2005)). Mr. Sneed's reliance on
Fisher is misplaced. Fisher requires that the statute being examined create a fair inference that it
is amenable to a right of recovery in damages. 402F.3dat.1172. Mr. Sneed cites no federal
statute or regulation that would constitute a money-mandating source of law to be applied in his
favor as a basis for relief. Forexample, Mr. Sneed cites 31C.F.R. 55202.32-.34,240.6,
claiming that these regulations allow this court to seek, on behalfofthe Treasury, reclamation of
funds paid to the named individuals. Pl.'s Opp'n at 2-3. The regulations apply only to financial
institutions. not individuals.

        Mr.                             Fifth Amendment's takings clause as a basis for jurisdiction,
                Sneed also identifies the
but his claim fails plausibly to allege a taking by the United States. The takings clause is money-
mandating, but it provides forjust compensation only in the event that private property is taken
for public use. See U.S. Const. amend. V. Mr. Sneed appears to rely on the Fifth Amendment to
assert that: (1) the State ofFlorida illegally took his money by assessing against him "charges to
pay for the prosecution of his case and his bond," Pl.'s Opp'n at 6, and (2) the named individuals
illegally retained money paid by the United States govemmenr, id. at 4-5. His claim that Florida
illegally retained his money is not a claim against the United States, and therefore it is beyond
the court's jurisdiction. Similarly, his second claim is not a claim against the United States, but
rather appears to be a claim on behalf of ttre United States. Furthermore, as far as the court can
surmise from the record, no property was taken for public use in this case, and Mr. Sneed's claim
has no factual basis.

        As the govemment correctly noted in its motion to dismiss, to the extent that Mr. Sneed
alleges violations of the Eighth and Fourteenth Amendments and 42 U.S.C. $ 1983, see Pl.'s
Opp'n at 7, this court does not have jurisdiction over any ofthose claims. Def 's Mot at 5-6; see
also Trafny v. [Jnited States,503 F.3d 1339, 1340 (Fed. Cir. 2007) (holding that the Court of
Federal Claims does not have jurisdiction over claims arising under the Eighth Amendment);
Marlin v. (/nited States,63 Fed. Cl. 475,476 (2005) (concluding that jurisdiction over claims
arising under the Civil Rights Act, 42 U.S.C. $ 1983, resides exclusively with the federal district
courls); LeBlanc v. (Jnited States,50 F.3d 1025, 1028 (Fed. Cir. 1995) (stating that the
Fourteenth Amendment is not money-mandating and provides no basis for Tucker Act
iurisdiction).
        In sum, the court lacks subject matter jurisdiction over any of Mr. Sneed's claims.

                                       B. Motion to Transfer

         Mr. Sneed requests that if this court lacks jurisdiction, it transfer his claims to another
court  in which the action could have been brought. Pl.'s Opp'n at 7. When this court lacks
jurisdiction over a civil claim, it has the authority to transfer that claim to a court "in which the
action . . . could have been brought at the time it was filed or noticed" if such transfer is "in the
 interest of justice." 28 U.S.C. $ 163 1; see Zoltek Corp. v. United States, 672 F '3d' 13 09, 13 14
 (Fed. Cir. 2012) (en banc). The court determines whether a transfer would serve the interests of
justice after parsing plaintiff s claims. See Johnsonv. United Stafes, 105 Fed. Cl' 85,96 (2012);
 Taylor v. United States,92 Fed. Cl. 36,39 (2010). In this respect, courts emphasize that a
 plaintiff should have the opportunity to have his or her nonfrivolous claims heard on the merits if
jurisdictionatly possible. Johnson,l05 Fed. Cl. at 96 (citing Galloway Farms, Inc. v United
  States,834 F.2d 998, 1000 (Fed. Cir. 1987)). Because Mr. Sneed has had a number ofprior
 opportunities to present his claims to federal and Florida courts, transfer is not appropriate in this
 instance. See id.

                                          CONCLUSION

        For the reasons stated, the govemment's motion to dismiss is GRANTED, and
Mr. Sneed,s complaint is dismissed pursuant to RCFC l2(b)(1) for lack of subject matter
iurisdiction. The clerk shall enter judgment in accord with this disposition.

        No costs.

        It is so ORDERED.




                                                     Judge